By the Court.
Such a- practice would be very loose, and attended often with inconvenience, inasmuch as the excepting party might still bring a writ of error, if he should hereafter find that such a course might be for his advantage ; — so that nothing would be settled by this mode of disposing of the suit. The notice, too, in this case, seems much too short. Twelve days is the shortest period, which will excuse the excepting party from paying costs to rthe other party ; and such notices should always be in writing, — as 'has been often held by this court. Under the circumstances, unless the parties agree to a different course, the judgment must be affirmed, unless the party elect to prosecute his exceptions.
The excepting party electing to be heard, the cause was continued for argument.